Wright, J.,
dissenting. The majority finds it necessary to decide this case upon an issue that was never contested by the relator or raised by the parties, namely, the timeliness of the notice to Dr. Luckey of the board’s intention not to reemploy her. In its rush to resolve this matter in relator’s favor, the court inexplicably has chosen to ignore Dr. Luckey’s explicit and implicit waiver of the statutory notice requirement of R.C. 3319.02 during temporary restraining order proceedings before Franklin County Court of Common Pleas Judge Reda. Judge Reda’s order of April 19, 1990, which declared lapsed a March 23, 1990 order restraining the board from acting not to renew her contract, clearly indicates that Dr. Luckey waived the timeliness requirement as a condition to the granting of the restraining order. That waiver was effective then, and estops the relator now, from relying upon the statutory provision. We should not, sua sponte, supply relator with an argument that she is unable to raise on her own.
In State, ex rel. Brennan, v. Vinton Cty. Local Bd. of Edn. (1985), 18 Ohio St.3d 208, 18 OBR 271, 480 N.E.2d 476, the majority opinion declared that R.C. 3319.02 was mandatory — a position which I did not then accept. Thus, I certainly cannot countenance a further extension of Brennan to preclude a knowing waiver of this requirement. The result we reach here is again “at war with any sound public policy considerations in support thereof.” Id. at 210, 18 OBR at 271, 480 N.E.2d at 478 (Wright, J., dissenting). Here, as in Brennan, the relator had every opportunity to contest her non-renewal. She asked for and received a hearing before the board as required by statute. *408The notice given was more than adequate and certainly fulfilled the statutory purpose of R.C. 3319.02. Even if the notice provided to relator had not passed muster under R.C. 3319.02, relator’s waiver unambiguously and unequivocally relieved the board of the requirement to provide notice to her by March 31, 1990 that her contract would not be renewed.
Accordingly, in conformance with my dissent in Brennan, and in light of relator’s waiver, I must respectfully dissent.
Holmes, J., concurs in the foregoing dissenting opinion.